Mr. Justice Gabbert
delivered the opinion of the court:
The interest of Mrs. Powell in the contract under which her husband went east to sell mining stock of defendant is not material. The only question which should have been submitted to the jury was the amount of defendant’s set-off, for the reason that the testimony established beyond dispute that this set-off was a liability of plaintiffs, as partners, to him. The liability of partners, as such, for contracts made by a member of a firm, depends upon the principles of agency; hence, any contract by a partner within the scope of the agency conferred upon him is binding upon the firm of which he is a member and for which he assumes to act. — 22 Cyc. 135-6. The plaintiffs were partners in carrying on the business of giving osteopathic treatments. The defendant advanced money to R. B. Powell, a member of the firm, with the understanding and agreement that it was to be repaid by treatments of himself and family. In such circumstances it was the intent of the parties that the services for which the money was advanced should be rendered by the firm, and the money was, therefore, advanced to the firm to pay for services which, as partners, the members thereof were engaged in rendering. In short, defendant, through his arrangement with R. B. Powell, paid the firm in advance for professional services. In making such an arrangement R. B. Powell was acting within the scope of his authority as the agent of the firm, and the partnership is bound thereby. By refusing to recognize the arrangement entered into between R. B. Powell and defendant, plaintiffs have, in effect, refused to render the professional services which *268they agreed to render "for the advances made by defendant. The defendant, therefore, is entitled to recover from them the difference between the amount he advanced and the plaintiffs’ account.
The judgment of the district court is reversed, and the cause remanded with directions to try the issue of the'amount of defendant’s set-off, as pleaded by him, and render judgment in his favor against the plaintiffs for the difference between the amount of their account and his set-off, as established.

Reversed and remanded.

Chief Justice Steele and Mr. Justice Campbell concur.